IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD.-1539-07



                            ROBERT HUFFMAN, Appellant

                                             v.

                                THE STATE OF TEXAS

                   ON APPELLANT’S AND STATE’S PETITIONS
                        FOR DISCRETIONARY REVIEW
                    FROM THE FOURTH COURT OF APPEALS
                              BEXAR COUNTY

        C OCHRAN, J., filed a concurring opinion, in which P RICE, J OHNSON and H OLCOMB,
JJ., joined.

                                       OPINION

       I write separately only to point out that using the normal eighth-grade grammar test

to determine the gravamen of the offense would reach the same result in this “Failure to Stop

and Render Aid” case. The jury must be unanimous that the defendant failed to comply with

the requirements of the statute, but it need not be unanimous about precisely how he failed

to comply with those requirements. The court of appeals analyzed this case according to that
                                                        Huffman     Concurring Opinion    Page 2

test, but it was not entirely accurate in its grammatical analysis.1

       The Failure to Stop and Render Aid statute defines a single criminal offense. It is set

out in Texas Transportation Code § 550.021 and reads as follows:

       (a) The operator of a vehicle involved in an accident resulting in injury to or death of
       a person shall:

                (1) immediately stop the vehicle at the scene of the accident or as close to the
                scene as possible;

                (2) immediately return to the scene of the accident if the vehicle is not stopped
                at the scene of the accident; and

                (3) remain at the scene of the accident until the operator complies with the
                requirements of section 550.023 [Section 550.023 requires the operator of the
                vehicle to give his name and address, registration number of the vehicle, the
                name of the operator’s motor vehicle liability insurer and, if requested, to show
                his driver’s license; it also requires the operator to provide any person injured
                in the accident reasonable assistance, including transporting or making
                arrangements for transporting the person to a physician or hospital for medical
                treatment if it is apparent that treatment is necessary, or if the injured person
                requests the transportation];

       (b) An operator of a vehicle required to stop the vehicle by Subsection (a) shall do so
       without obstructing traffic more than is necessary.

       (c) A person commits an offense if the person does not stop or does not comply with
       the requirements of this section.2

       Here, the offense itself is set out at the end of the statute–in subsection (c)–not at the

beginning. It simply states that a person commits an offense if he does not stop or do all that

he is required to do under subsections (a) and (b). Using the eighth grade grammar test, the


       1
           Huffman v. State, 234 S.W.3d 185, 193-94 (Tex. App.– San Antonio 2007).
       2
       T EX . TRANSP . CODE § 550.21.
                                                       Huffman     Concurring Opinion    Page 3

main transitive verbs of the sentence (and therefore the actus reus of the crime) are “stop or

comply,” modified by “does not.” The double prepositional phrase “with the requirements

of this section” modifies the verb “comply” and describes what the defendant is supposed to

comply with. Thus, the full description of the criminal actus reus is “does not stop or does

not comply with the requirements of this section.” The Legislature, having used a single verb

phrase within a single subsection of the statute, seemingly intended to create a single criminal

offense.     Thus, any failure to either stop or comply with all of the requirements of

subsections (a) and (b) is the forbidden conduct, the actus reus. And the failure to stop is

also one of the requirements under subsection (a), so it is abundantly clear that the failure to

stop is not some separate and distinct offense from the failure to comply with the

requirements of subsections (a) and (b).

       Under subsection (a)(1), the person is required to “stop”at the scene of the accident

or as close as possible, under subsection (a)(2), he is required to “return” if he had not

stopped, and under subsection (a)(3), he is required to (1) remain at the scene of the accident

until he has, inter alia, given his name and address, car’s registration number, and his

insurance information to the injured person or someone else in charge of the injured person’s

car, and (2) provide any person injured in the accident reasonable assistance.3 And, under

subsection (b), the person must stop his own car without obstructing traffic more than

necessary. The failure to comply with any, some, or all of these requirements in the



       3
           See TEX . TRANSP . CODE § 550.023.
                                                        Huffman    Concurring Opinion     Page 4

immediate aftermath of a single, specific car accident constitutes the actus reus of the

offense.

       The court of appeals mistakenly concluded that when the person–the operator of a

vehicle involved in an accident resulting in injury or death– “does not stop” at the accident

scene, this is a different criminal act than the failure to comply with the requirements of the

statute, which include the need to “immediately stop the vehicle at the scene of the accident

or as close to the scene as possible.”4 The court of appeals further reasoned that each one of

the specific requirements with which a person does not comply constitutes a separate and

distinct criminal offense.5 Thus, the failure to stop would be one offense, the failure to return

would be a different offense, and the failure to remain at the scene of the accident to give

information and assist any injured persons would be a third criminal offense.

       But these actions are not the main verbs of the offense; subsections (a)(1), (a)(2),

(a)(3), and (b) simply define the “requirements” with which the person must comply. They

are, in essence, the manner and means by which a person fails to comply with the

requirements of the section.

       Thus, the jury must unanimously find that the defendant “did not stop or did not

comply with the requirements” set out for the operator of a vehicle involved in an accident

resulting in injury to or death of a person. The specific statutory requirements that the



       4
234 S.W.3d at 193-94.
       5
           Id.
                                                       Huffman    Concurring Opinion    Page 5

evidence shows that the defendant failed to comply with should then be listed in the

disjunctive. They can be listed out as (1), (2), (3), and the jury informed that it need not be

unanimous on (1), (2), or (3), as long as it is unanimous in its decision that the defendant

failed to comply with some requirement.

Filed: October 1, 2008

Publish